SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                      Peter Innes v. Madeline Marzano-Lesnevich, Esq. (A-16-14) (074291)

Argued October 27, 2015 -- Decided April 26, 2016

SOLOMON, J., writing for a majority of the Court.


         The issue in this appeal is whether, in prosecuting a fiduciary malfeasance action against an attorney who
intentionally violates an escrow agreement, the prevailing beneficiary may recover attorneys’ fees.

         Plaintiff Peter Innes and his wife, Maria Jose Carrascosa, were involved in a contentious divorce and
custody battle over their daughter Victoria. Innes is a citizen of the United States and a resident of New Jersey.
Carrascosa is a Spanish national and a permanent resident of New Jersey. They were married in Spain in 1999, and
Victoria, their only child, was born in New Jersey in 2000. Victoria is a dual citizen of the United States and Spain.
During the course of their domestic relations litigation, the parties entered into an agreement whereby Carrascosa’s
attorneys would hold Victoria’s United States and Spanish passports in trust to restrict travel outside of the United
States with Victoria without written permission of the other party (the Agreement).

         Carrascosa’s attorney at the time the Agreement was entered into was Mitchell A. Liebowitz, Esq. Innes
was represented by third-party defendant Peter Van Aulen. Carrascosa discharged Liebowitz and retained
defendants Madeline Marzano-Lesnevich, Esq., and Lesnevich & Marzano Lesnevich, Attorneys at Law. Defendant
Marzano-Lesnevich received Carrascosa’s file from Liebowitz, including the Agreement and Victoria’s United
States passport. In December 2004, Carrascosa obtained Victoria’s United States passport from defendants, and
used the passport to remove Victoria from the United States to Spain on January 13, 2005.

          Innes filed a petition under the Hague Convention on the Civil Aspects of International Child Abduction
for Victoria’s return to the United States and traveled to Spain for a hearing on the petition. The Spanish court
denied the petition and ordered Victoria to remain in Spain until age eighteen. Meanwhile, the parties’ domestic
relations litigation continued in New Jersey. The Family Part judge entered a judgment of divorce and granted Innes
sole legal and residential custody of Victoria. The judgment gave Carrascosa ten days to bring Victoria back to the
United States, but Carrascosa failed to comply with the order.

           In October 2007, Innes filed a complaint in the Law Division against defendants, Van Aulen, and
Liebowitz. Innes alleged, in part, that they improperly released Victoria’s United States passport to Carrascosa and
intentionally interfered with the Agreement. Innes requested relief, including damages and attorneys’ fees. Before
trial, the court granted Van Aulen and Liebowitz’s motions for summary judgment and sua sponte severed the third-
party complaint against Carrascosa. However, the trial court denied defendants’ motion for summary judgment,
concluding that defendants owed a duty to Innes, and also denied defendants’ motion to exclude any claim for
counsel fees.

         At the conclusion of trial, the only issue submitted to the jury was whether defendants were negligent in
releasing Victoria’s United States passport to Carrascosa. The jury determined that defendants were negligent and
awarded damages to Innes and Victoria. The trial court denied defendants’ motion for a new trial and their motion
for judgment notwithstanding the verdict, but granted Innes’ motion to amend the judgment for counsel fees and
costs. The judge explained that an award of attorneys’ fees was appropriate because “the jury decided . . . that the
defendants deviated from the standard of care and thereby breached a duty owed to Peter and Victoria Innes when
they gave Ms. Carrascosa Victoria’s passport[]. As such, the traditional rule that warrants an award of fees in legal
malpractice cases extends to the matter at bar.”

          Following defendants’ appeal, the Appellate Division concluded that awarding Innes attorneys’ fees was
appropriate even though no attorney-client relationship existed between Innes and defendants. In doing so, the panel
concluded that defendants intentionally violated the Agreement. The Supreme Court granted defendants’ petition
for certification, limited to the issue of “whether the attorney-defendants can be liable for attorneys’ fees as
consequential damages to a non-client under Saffer v. Willoughby, 143 N.J. 256 (1996).” 220 N.J. 37 (2014).

                                                          1
HELD: Defendant attorneys can be held liable for counsel fees if, as trustees and escrow agents for both Innes and
Carrascosa, they intentionally breached their fiduciary obligation to Innes by releasing Victoria’s United States
passport to Carrascosa without Innes’ permission.

1. In the field of civil litigation, New Jersey courts historically follow the “American Rule,” which provides that
litigants must bear the cost of their own attorneys’ fees. With the exception of eight enumerated circumstances,
New Jersey’s court rules evince a strong public policy against shifting counsel fees. R. 4:42-9. In addition, this
Court has “created carefully limited and closely interrelated exceptions to the American Rule” that are not provided
for by statute, court rule, or contract. In re Estate of Vayda, 184 N.J. 115, 121 (2005). (pp. 11-12)

2. In Saffer, the Court concluded that it is appropriate to award attorneys’ fees to a prevailing plaintiff in a
malpractice action because such fees are “consequential damages that are proximately related to the malpractice.”
Saffer, supra, at 272. In Packard-Bamberger & Co. v. Collier, this Court extended Saffer to claims against attorneys
for intentional misconduct, and held “that a successful claimant in an attorney-misconduct case may recover
reasonable counsel fees incurred in prosecuting that action.” 167 N.J. 427, 443 (2001). Notably, the Court found
that fee-shifting is appropriate in misconduct cases involving an attorney-client relationship, even though the
misconduct did not constitute legal malpractice. (pp. 12-15)

3. Other fee-shifting cases decided by this Court discuss the underpinnings of Saffer and Packard-Bamberger and
conclude that counsel fees are appropriate in cases of breach of a fiduciary duty. For example, In re Estate of Lash
recognized an exception to the American Rule in a case involving an estate administrator malfeasance claim covered
by the terms of a surety bond. 169 N.J. 20, 35 (2001). The Court explained, however, that Lash was distinguishable
from, and thus not an extension of, Saffer and Packard-Bamberger because the holdings in Saffer and Packard-
Bamberger depended upon the attorney-client relationship. Following Lash, this Court decided In re Niles Trust,
176 N.J. 282 (2003) and awarded counsel fees to a prevailing party where defendant, an estate executor and trustee,
was not an attorney. Thus, Niles Trust extended the American Rule to trustee undue influence cases “based on the
fiduciary’s intentional misconduct regardless of his or her professional status.” Id. at 299-300. (pp. 15-19)

4. Departures from the “American Rule” are the exception and the Court has never held that a non-client is entitled
to a fee-shifting award for an attorney’s negligence. Packard-Bamberger, Lash, and Niles Trust involved fiduciaries
who, by their intentional misconduct, violated their fiduciary duties and inflicted damage upon the beneficiaries.
Consistent with that case law, a prevailing beneficiary may be awarded counsel fees incurred to recover damages
arising from an attorney’s intentional violation of a fiduciary duty. Here, defendants were holding Victoria’s United
States passport as trustees and escrow agents and were thus fiduciaries for the benefit of both Carrascosa and Innes.
Defendants, however, breached their fiduciary obligation to Innes and released Victoria’s United States passport to
Carrascosa without Innes’ written permission. Accordingly, consistent with post-Saffer jurisprudence, Innes would
be entitled to counsel fees if there had been a finding that defendants, as attorneys, intentionally breached their
fiduciary responsibility to Innes, regardless of the existence of an attorney-client relationship. The jury, however,
did not make a specific finding that defendants intentionally breached the Agreement. As the Appellate Division
concluded, there is substantial support in the record from which to conclude that defendants’ misconduct was
intentional. Nevertheless, the Court must remand the case to the trial court for it to decide whether defendants
intentionally violated their fiduciary duty to Innes when they breached the Agreement. (pp. 19-22)

          The judgment of the Appellate Division is AFFIRMED AS MODIFIED, and the matter is REMANDED
to the trial court for further proceedings consistent with the Court’s opinion.

          JUSTICE LaVECCHIA, DISSENTING, joined by JUDGE CUFF (temporarily assigned), expresses
the view that what started as a limited, common law exception to the American Rule has been altered through a
series of cases, which now culminates with today’s majority decision, dealing the American Rule yet another blow
by expanding awards of attorneys’ fees to non-clients of attorneys in escrow settings.

        CHIEF JUSTICE RABNER and JUSTICE ALBIN join in JUSTICE SOLOMON’s opinion.
JUSTICE LaVECCHIA filed a separate, dissenting opinion, in which JUDGE CUFF (temporarily assigned)
joins. JUSTICES PATTERSON and FERNANDEZ-VINA did not participate.




                                                         2
                                     SUPREME COURT OF NEW JERSEY
                                       A-16 September Term 2014
                                                074291

PETER INNES and VICTORIA
SOLENNE INNES, by her
Guardian PETER INNES,

    Plaintiffs-Respondents,

         v.

MADELINE MARZANO-LESNEVICH,
ESQ., and LESNEVICH &
MARZANO-LESNEVICH, Attorneys
At Law, i/j/s/a,

    Defendants/Third-Party
    Plaintiffs-Appellants,

         v.

MITCHELL A. LIEBOWITZ, ESQ.,
PETER VAN AULEN, ESQ., and
MARIA JOSE CARRASCOSA,

    Third-Party Defendants.


         Argued October 27, 2015 – Decided April 26, 2016

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 435 N.J. Super. 198 (App. Div.
         2014).

         Christopher J. Carey argued the cause for
         appellants (Graham Curtin, attorneys; Mr.
         Carey and Jared J. Limbach, on the briefs).

         James H. Waller argued the cause for
         respondents Peter Innes and Victoria Solenne
         Innes.




                               1
          Fruqan Mouzon argued the cause for amicus
          curiae New Jersey State Bar Association
          (Miles S. Winder III, President, attorney;
          Paris P. Eliades, of counsel; Mr. Eliades,
          Mr. Mouzon, Dennis J. Drasco, and Arthur M.
          Owens, on the brief).

          Steven J. Tegrar submitted a brief on behalf
          of respondent Peter Van Aulen, Esq. (Law
          Office of Joseph Carolan, attorney; Mr.
          Tegrar and George H. Sly, Jr., on the
          brief).

          William F. O’Connor, Jr., submitted a brief
          on behalf of respondent Mitchell A.
          Liebowitz, Esq. (McElroy, Deutsch, Mulvaney
          & Carpenter, attorneys; Mr. O’Connor and
          Lawrence S. Cutalo on the brief).

     JUSTICE SOLOMON delivered the opinion of the Court.

     Plaintiff Peter Innes and his wife, Maria Jose Carrascosa,

were involved in a contentious divorce and custody battle over

their daughter Victoria.   During the course of their domestic

relations litigation, the parties entered into an agreement

whereby Carrascosa’s attorneys would hold Victoria’s United

States and Spanish passports in trust to restrict travel outside

of the United States with Victoria without written permission of

the other party (the Agreement).1   Nevertheless, Carrascosa’s

attorneys released Victoria’s United States passport to

Carrascosa, who used it to remove Victoria to Carrascosa’s


1 Carrascosa’s attorney at the time the Agreement was entered
into was Mitchell A. Liebowitz, Esq. He was discharged by
Carrascosa, and defendants Madeline Marzano-Lesnevich, Esq., and
Lesnevich & Marzano Lesnevich, Attorneys at Law, thereafter
undertook the representation of Carrascosa.
                                2
native Spain, where Victoria has remained for the past ten

years.   By order of a Spanish court, Innes has been prevented

from contacting his daughter.

    Innes filed a complaint against Carrascosa’s attorneys and,

following a jury trial, recovered damages for their negligence

in releasing Victoria’s United States passport to Carrascosa.

Innes then filed a post-trial motion to amend the judgment to

award counsel fees.   The trial court granted the motion, and the

Appellate Division affirmed the award.

    We are called upon to consider whether, in prosecuting a

fiduciary malfeasance action against an attorney who

intentionally violates an escrow agreement, the prevailing

beneficiary may recover attorneys’ fees.   We refine our tightly

circumscribed exception to New Jersey’s general rule against

awarding counsel fees to prevailing parties and hold that,

because defendants were attorneys acting in a fiduciary capacity

as trustees and escrow agents for both Innes and Carrascosa, if

they intentionally breached their fiduciary obligation to Innes

by releasing Victoria’s United States passport to Carrascosa

without Innes’ permission, defendants can be held liable for

counsel fees.   However, since the jury did not make a specific

finding that defendants’ misconduct was intentional, we remand

to the trial court, pursuant to R. 4:39-1, for a finding as to

whether defendants’ breach of the Agreement was intentional.

                                 3
                                 I.

                                 A.

    Understanding the parties’ dispute over attorneys’ fees

requires a review of the pertinent facts in the domestic

relations litigation between Innes and Carrascosa.

    Innes is a citizen of the United States and a resident of

New Jersey.    Carrascosa is a Spanish national and a permanent

resident of New Jersey.    They were married in Spain in 1999, and

their only child, Victoria, was born in New Jersey in 2000.

Victoria is a dual citizen of the United States and Spain.

    According to Innes, the couple experienced escalating

marital discord, and he ultimately moved out of the family home

in May 2004.   During their marital difficulties, Innes was

represented by third-party defendant Peter Van Aulen, and

Carrascosa by third-party defendant Mitchell A. Liebowitz.

    In October 2004, Liebowitz drafted the Agreement whereby

the signatories, the couple and their attorneys, agreed that

Liebowitz would hold Victoria’s United States and Spanish

passports in trust so as to restrict either parent from

traveling with Victoria outside of the United States without the

written permission of the other.      Specifically, the Agreement

provided, in part,

         [n]either . . . Carrascosa nor . . . Innes may
         travel outside the United States with Victoria

                                  4
            . . . without the written permission of the
            other party. To that end, Victoria[’s] . . .
            United States and Spanish passport [sic] shall
            be held in trust by Mitchell A. Liebowitz, Esq.
            Victoria[’s] . . . Spanish passport has been
            lost and not replaced, and its loss was
            reported to the Spanish Consulate in New York
            . . . . Carrascosa will file an application
            for a replacement Spanish passport within
            [twenty] days of today.2

            [(Emphasis added).]

    On November 19, 2004, Carrascosa informed Liebowitz that

she was terminating their attorney-client relationship and that

she retained defendant Madeline Marzano-Lesnevich (Marzano-

Lesnevich) of the law firm of Lesnevich & Marzano-Lesnevich,

Attorneys at Law (LML).     That same day, Sarah Jacobs (then Sarah

Tremml), an associate at LML, sent a letter to Liebowitz

informing him of LML’s representation of Carrascosa and

requesting release of Carrascosa’s file.     Liebowitz responded,

“[a]s you may know, I am holding her daughter’s United States

passport.    I would prefer if you arranged for the original file

to be picked up by messenger with the messenger acknowledging




2 At the time the Agreement was signed, Carrascosa advised the
parties that Victoria’s Spanish passport had been lost. After
retaining defendants, Carrascosa advised Jacobs that the Spanish
passport had been stolen. When Carrascosa was deposed, however,
she testified that she always had Victoria’s Spanish passport
and that it was never lost or stolen. Nevertheless, Thomas
Kilbride, Department of Homeland Security Immigration and
Customs Enforcement (ICE), testified that the ICE database shows
Victoria left the country from Newark Liberty International
Airport using her United States passport.
                                   5
receipt of the passport.”   Defendant Marzano-Lesnevich received

Carrascosa’s file from Liebowitz on or about December 8, 2004;

it included the Agreement and Victoria’s United States passport.

    In December 2004, Carrascosa obtained Victoria’s United

States passport from LML, and used the passport to remove

Victoria from the United States to Spain on January 13, 2005.

During proceedings before the Family Part in February 2005,

Innes and his then counsel discovered that Victoria left the

country with her maternal grandfather.

    Innes filed a petition under the Hague Convention on the

Civil Aspects of International Child Abduction for Victoria’s

return to the United States and traveled to Spain for a hearing

on the petition.   The Spanish court denied the petition and

ordered Victoria to remain in Spain until age eighteen.

Subsequently, Carrascosa filed numerous criminal complaints

against Innes in Spain, and Innes has been prevented from

contacting his daughter by order of a Spanish court.

    Meanwhile, the parties’ domestic relations litigation

continued in New Jersey.    It included a domestic violence

complaint by Carrascosa which was later dismissed, and a

challenge to the court’s jurisdiction.    After determining that

New Jersey had jurisdiction, the Family Part judge entered a

judgment of divorce and granted Innes sole legal and residential

custody of Victoria.   The judgment gave Carrascosa ten days to

                                 6
bring Victoria back to the United States, but Carrascosa failed

to comply with the order.3   Innes testified that he last saw

Victoria in the fall of 2005 when he was in Spain for legal

proceedings, and that, because of the notoriety of the case in

the Spanish media as well as the criminal complaints filed

against him by Carrascosa, he feared incarceration if he

returned to Spain to visit his daughter.   Innes maintains that

Carrascosa’s family, with whom Victoria resides in Spain, has

rejected his efforts to contact his daughter for the past ten

years, and that they have refused to accept phone calls or

Christmas and birthday presents he sends to Victoria.

                                B.

     In October 2007, Innes filed a complaint in the Law

Division against defendants alleging, in part, that they

improperly released Victoria’s United States passport to

Carrascosa and intentionally interfered with the Agreement.

Innes requested relief, including damages and attorneys’ fees.




3 Carrascosa was arrested in November 2006 and was indicted by a
Bergen County Grand Jury on eight counts of interference with
custody and one count of contempt of court. She was sentenced
to a fourteen-year term of incarceration in state prison on
December 23, 2009. Carrascosa was paroled from the state prison
in 2014, but was transferred to the Bergen County Jail on
contempt of court charges for violating the order to bring
Victoria back to the United States. Carrascosa was released
from Bergen County Jail on April 24, 2015.
                                 7
    Before trial, the court granted Van Aulen and Liebowitz’s

motions for summary judgment and sua sponte severed the third-

party complaint against Carrascosa.    However, the trial court

denied defendants’ motion for summary judgment, concluding that

defendants owed a duty to Innes.4    The court also denied

defendants’ motion to exclude any claim for counsel fees.

    At the conclusion of trial, the only issue submitted to the

jury was whether defendants were negligent in releasing

Victoria’s United States passport to Carrascosa.    Innes v.

Marzano-Lesnevich, 435 N.J. Super. 198, 214 n.7 (App. Div. 2014)

(noting that, although Innes’ complaint alleged several causes

of action, “ultimately the case was submitted to the jury only

as to the claim that defendants breached their professional

duty”).   Specifically, the jury was asked to answer the

following question: “Did Madeline Marzano-Lesnevich and/or the

Marzano-Lesnevich law firm deviate from the standard of care




4 Defendants contended at trial and on appeal that they were not
bound by the Agreement entered into by their predecessor. This
contention, which is without legal or factual support, was
disregarded by the Appellate Division. We note only that
defendants acknowledged reading the Agreement prior to releasing
Victoria’s passport to Carrascosa. Therefore, defendants knew
about the Agreement and the obligations it imposed upon them.
See RPC 1.15(a) (duty to appropriately safeguard property of
clients or third persons that is in a lawyer’s possession); see
also RPC 1.15(b) (duty to promptly notify the client or third
person after receiving property in which a client or third
person has an interest).
                                 8
applicable to lawyers regarding its treatment of the United

States Passport of Victoria Innes?”5

    The jury determined that defendants were negligent in

releasing Victoria’s passport to Carrascosa and awarded damages

to Innes and Victoria.   The trial court denied defendants’

motion for a new trial and their motion for judgment

notwithstanding the verdict but granted Innes’ motion to amend

the judgment for counsel fees and costs for both Innes and

Victoria.   Attached to the amended order for judgment was the

judge’s explanation that an award of attorneys’ fees was

appropriate because “the jury decided . . . that the defendants

deviated from the standard of care and thereby breached a duty

owed to Peter and Victoria Innes when they gave Ms. Carrascosa

Victoria’s passport[].   As such, the traditional rule that

warrants an award of fees in legal malpractice cases extends to

the matter at bar.”

     Following defendants’ appeal, the Appellate Division

concluded that awarding Innes attorneys’ fees was appropriate

even though no attorney-client relationship existed between

Innes and defendants.6   Id. at 244.   In doing so, the panel

concluded defendants intentionally violated the Agreement.


5 The jury was also given questions regarding proximate cause and
monetary compensation.
6 Although the Appellate Division affirmed all aspects of the

judgment with respect to Innes, the panel reversed all parts of
                                 9
         The attorney fee award is particularly
         appropriate in this case, since defendants
         were holding Victoria’s passport in trust and
         knew Innes and his attorney were relying upon
         the    Agreement.       Nevertheless,    they
         intentionally violated the Agreement and gave
         the passport to Carrascosa upon her request.

         [Ibid.]

    We granted defendants’ petition for certification, limited

to the issue of “whether the attorney-defendants can be liable

for attorneys’ fees as consequential damages to a non-client

under Saffer v. Willoughby, 143 N.J. 256 (1996).”     Innes v.

Marzano-Lesnevich, 220 N.J. 37 (2014).

                               II.

    Defendants, relying on Saffer, supra, and Packard-Bamberger

& Co. v. Collier, 167 N.J. 427 (2001), argue fee-shifting in

attorney malpractice and misconduct cases is appropriate only

when it arises out of an attorney-client relationship, which is

not present here.

    Amicus New Jersey State Bar Association (NJSBA) also

contends the trial court and the Appellate Division

inappropriately extended Saffer, supra, and Packard-Bamberger,




the judgment pertaining to Victoria, including the award of
counsel fees. Innes, supra, 435 N.J. Super. at 248. The panel
reversed the award of damages for Victoria because there was
insufficient evidence of the purported emotional damages and
reversed her award of counsel fees because she was no longer a
prevailing party. Id. at 241, 244.
10
supra, to a non-client’s negligence claims against attorneys.

According to the NJSBA, the notion that attorneys’ fees are

consequential damages would eviscerate the general rule against

providing counsel fees to prevailing parties because attorneys’

fees could always be considered consequential damages.

    Innes urges this Court to affirm the Appellate Division’s

award of counsel fees and allow him to recover the expenses he

incurred due to defendants’ misconduct.   Innes argues that

Saffer, supra, should be extended to situations where an

attorney breaches his or her fiduciary duty to a non-client.

                               III.


                                A.

    In the field of civil litigation, New Jersey courts

historically follow the “American Rule,” which provides that

litigants must bear the cost of their own attorneys’ fees.

Litton Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 404

(2009).   This Court has noted that “[t]he purposes behind the

American Rule are threefold: (1) unrestricted access to the

courts for all persons; (2) ensuring equity by not penalizing

persons for exercising their right to litigate a dispute, even

if they should lose; and (3) administrative convenience.”     In re

Niles Trust, 176 N.J. 282, 294 (2003).



                                11
    Indeed, our court rules evince New Jersey’s strong public

policy against shifting counsel fees, id. at 293, and provide,

“[n]o fee for legal services shall be allowed in the taxed costs

or otherwise, except” in eight enumerated circumstances.     R.

4:42-9(a) (permitting award of attorney’s fees in family action;

out of court fund; probate action; mortgage foreclosure action;

tax certificate foreclosure action; action upon liability or

indemnity policy of insurance; as expressly provided by rules in

any action; and all cases where attorneys’ fees are permitted by

statute).

    This Court has “created carefully limited and closely

interrelated exceptions to the American Rule that are not

otherwise reflected in the text of Rule 4:42-9” and that are not

provided for by statute, court rule, or contract.   In re Estate

of Vayda, 184 N.J. 115, 121 (2005).    Saffer, supra, and Packard-

Bamberger, supra, are part of this line of cases.

    Saffer involved a fee dispute between an attorney and his

former client, who filed a legal malpractice action against the

former attorney. 143 N.J. at 260.   One of the issues in Saffer

was the effect a finding of malpractice should have on the fee

dispute and on the former client’s damages.   This Court held

that “[o]rdinarily, an attorney may not collect attorney fees

for services negligently performed,” and that “a negligent

attorney is responsible for the reasonable legal expenses and

                                12
attorney fees incurred by a former client in prosecuting the

legal malpractice action.”   Id. at 272.   The Court reasoned that

a client “‘may recover for losses which are proximately caused

by the attorney’s negligence or malpractice,’” and that “[t]he

purpose of a legal malpractice claim is ‘to put a plaintiff in

as good a position as he [or she] would have been had the

[attorney] kept his [or her] contract.’”    Id. at 271 (quoting

Lieberman v. Emp’rs Ins. of Wausau, 84 N.J. 325, 341 (1980)).

Accordingly, the Court concluded that it is appropriate to award

attorneys’ fees to a prevailing plaintiff in an attorney

malpractice action because such fees are “consequential damages

that are proximately related to the malpractice.”    Id. at 272.

    In Packard-Bamberger, this Court extended Saffer to claims

against attorneys for intentional misconduct. 167 N.J. at 443.

Packard-Bamberger involved a corporation’s attorney who

intentionally withheld information and usurped a corporate

opportunity.   Id. at 437-38.   The Law Division found that the

attorney’s actions did not constitute legal malpractice, but it

awarded attorneys’ fees to plaintiffs because it concluded that

“authorization exists when an attorney commits intentional

misconduct.”   Id. at 439.   The Appellate Division disagreed,

concluding that an award of attorneys’ fees was not authorized

under Saffer because the malpractice claim was dismissed.    Id.

at 442.

                                 13
    In reversing the Appellate Division, this Court held “that

a successful claimant in an attorney-misconduct case may recover

reasonable counsel fees incurred in prosecuting that action.”

Id. at 443.

              Stated   plainly,   an    attorney   who
         intentionally violates the duty of loyalty
         owed to a client commits a more egregious
         offense than one who negligently breaches the
         duty of care. A client’s claim concerning the
         defendant-attorney’s breach of a fiduciary
         duty may arise in the legal malpractice
         context. Nonetheless, if it does not and is
         instead prosecuted as an independent tort, a
         claimant is entitled to recover attorneys’
         fees so long as the claimant proves that the
         attorney’s breach arose from the attorney-
         client relationship.

         [Ibid. (emphasis added).]

Notably, the Court found that fee-shifting is appropriate in

misconduct cases involving an attorney-client relationship, even

though the misconduct did not constitute legal malpractice.

         We emphasize that a plaintiff must demonstrate
         the    existence    of   an    attorney-client
         relationship as a prerequisite to recovery.
         Such a requirement is consistent with the goal
         in Saffer of holding attorneys responsible for
         professional conduct that causes injury to
         their clients.    It is likewise consistent
         with the policy, also suggested in Saffer,
         that a client should be able to recover for
         losses proximately caused by the attorney’s
         improper performance of legal services. That
         policy is intended to assure that the client
         be placed in as good a position as if the
         attorney had performed properly.

         [Ibid. (emphasis added).]


                               14
The Court also noted that the defendant, in his dual roles as

corporate director and corporate attorney, owed fiduciary duties

to the plaintiff and concluded that “[b]ecause [defendant]

violated the duty he owed to [the plaintiff] as legal counsel,

the trial court’s award of attorneys’ fees was proper.”     Ibid.

                                    B.

    Other fee-shifting cases decided by this Court discuss the

underpinnings of Saffer and Packard-Bamberger and conclude that

counsel fees are appropriate in cases of breach of a fiduciary

duty.    For example, In re Estate of Lash recognized an exception

to the American Rule in a case involving an estate administrator

malfeasance claim covered by the terms of a surety bond.        169
N.J. 20, 35 (2001).    In that case, the administrator of an

estate breached his fiduciary duty by misappropriating estate

funds.   Id. at 24.   When the estate could not recover from the

administrator, the estate filed a complaint against Fireman’s

Fund Insurance Company (Fireman’s Fund), which issued a surety

bond on the estate.    Id. at 25.    The question in Lash was

whether the estate could recoup from the surety on the bond,

Fireman’s Fund, counsel fees incurred in proceedings to recover

the misappropriated monies.    Id. at 23.

    A majority of this Court held that the attorneys’ fees

incurred by the estate in its action on the surety bond should


                                    15
be assessed against Fireman’s Fund.    Id. at 35.   The Court

reasoned that “under principles of suretyship, [Fireman’s Fund]

is liable for the full extent of the damages caused by [the

administrator] . . . including the attorneys’ fees incurred in

the proceeding on the bond.”    Id. at 28-29.   We also noted that

this conclusion did not conflict with the American Rule or Rule

4:42-9 because neither prohibits an award of counsel fees

incurred in litigation with a third party (Fireman’s Fund), when

that litigation flows from the commission of a tort.     Id. at 31-

32; see also Pressler & Verniero, Current N.J. Court Rules,

comment 2.9 on R. 4:42-9 (2015) (explaining attorney’s fees

permitted when incurred in prosecution or defense of action

caused by third party’s tortious conduct).

    We explained that Lash was distinguishable from, and thus

not an extension of, Saffer and Packard-Bamberger because the

holdings in Saffer and Packard-Bamberger depended upon the

attorney-client relationship.

         Those cases authorize an award of attorneys’
         fees against an attorney-defendant when those
         fees were incurred as a result of the
         litigation   to   establish    the   attorney-
         defendant’s liability.     Such an award is
         directly contrary to the American Rule’s
         prohibition, but was authorized in those cases
         due to the significance of the attorney-client
         relationship.

         [Lash, supra, 169 N.J. at 33 (emphasis
         added).]


                                 16
The Court explained that, under Saffer, the plaintiffs in Lash

would not have been entitled to an award of attorneys’ fees

against the administrator for breach of his fiduciary duty

because the breach did not occur in the context of an attorney-

client relationship.

           [T]he estate may not have been entitled to an
           award of fees based simply on the fact that
           [the   administrator]  owed   the  estate   a
           fiduciary duty. Packard-Bamberger makes clear
           that the fact that a person owes another a
           fiduciary duty, in and of itself, does not
           justify an award of fees unless the wrongful
           conduct arose out of an attorney-client
           relationship.

           [Id. at 33-34 (emphasis added).]

    Following Lash, a majority of this Court decided Niles

Trust and awarded counsel fees to a prevailing party where

defendant, an estate executor and trustee, was not an attorney.
176 N.J. at 300.   The Court held that “when an executor or

trustee commits the pernicious tort of undue influence, an

exception to the American Rule is created that permits the

estate to be made whole by an assessment of all reasonable

counsel fees against the fiduciary that were incurred by the

estate.”   Id. at 298-99.   We noted that “[a] fiduciary

relationship exists between a trustee and the trust similar to

the attorney-client relationship,” and that “[b]oth the attorney

and a trustee act as officers of the court when acting on behalf

of clients and beneficiaries.”   Id. at 297.   The Court concluded

                                 17
that the defendant’s “non-attorney” status should not prevent an

award of attorneys’ fees in suits against trustees for undue

influence.

          Undue influence committed by an executor or
          trustee     to    obtain     a     significant
          financial benefit for himself is especially
          pernicious regardless of whether the fiduciary
          is an attorney.      Undue influence by an
          attorney who becomes executor-beneficiary
          under a will, and undue influence by a non-
          attorney who becomes trustee-beneficiary,
          should be treated the same regarding the
          payment of counsel fees required to remove the
          person     as    a     fiduciary.          See
          generally Haynes, supra, 87 N.J. at 177-
          83. The only difference between the two is
          that the lawyer used his authorization to
          practice law as a license to steal and the
          trustee, having been named to that office,
          used the office to do the same.       It is a
          difference with little meaning.       In both
          instances, the removal proceedings are based
          on fraud or other intentional wrongdoing
          perpetrated against the settlor or testator
          and the beneficiaries.

          [Id. at 299.]

    Thus, Niles Trust extended the American Rule to trustee

undue influence cases “based on the fiduciary’s intentional

misconduct regardless of his or her professional status.”     Id.

at 299-300.   The majority noted that “[t]he exception we have

created directly follows from the special status of the undue

influence tort.”   Id. at 300.

    This Court declined to extend Niles Trust to a case in

which a “non-attorney” executor of an estate acted negligently


                                 18
and in bad faith in his administration of the estate, but was

not found to have committed undue influence.   Vayda, supra, 184

N.J. at 124.   In declining to assess attorneys’ fees against the

negligent executor, the Court reasoned that Rule 4:42-9(a)(3)

provided the appropriate remedy by specifically allowing

attorneys’ fees in probate actions to be paid from the estate.

Ibid.   The Court also took the occasion to reaffirm its

commitment to “New Jersey’s ‘strong public policy against the

shifting of attorney’s fees.’”    Ibid. (quoting Niles Trust,

supra, 176 N.J. at 293).


                                 IV.

    Departures from the “American Rule” are the exception.      We

have awarded counsel fees to a prevailing plaintiff in a legal

malpractice action premised upon professional negligence because

of the unique nature of the attorney-client relationship.     See

Saffer, supra, 143 N.J. at 272.    We have never held that a non-

client is entitled to a fee-shifting award for an attorney’s

negligence.    Packard-Bamberger, Lash, and Niles Trust involved

fiduciaries who, by their intentional misconduct, violated their

fiduciary duties and inflicted damage upon the beneficiaries.

    Consistent with our case law, we reaffirm that a prevailing

beneficiary may be awarded counsel fees incurred to recover

damages arising from an attorney’s intentional violation of a


                                  19
fiduciary duty.   As this Court has observed, a “fiduciary’s

obligations to the dependent party include a duty of loyalty and

a duty to exercise reasonable skill and care.”   McKelvey v.

Pierce, 173 N.J. 26, 57 (2002) (accord Restatement (Second) of

Trusts §§ 170, 174 (1959)).   Accordingly, “‘[o]ne standing in a

fiduciary relationship with another is subject to liability to

the other for harm resulting from a breach of duty imposed by

the relation.’”   Niles Trust, supra, 176 N.J. at 295 (quoting

Restatement (Second) of Torts § 874).

    Here, defendants were holding Victoria’s United States

passport as trustees and escrow agents.   As such, they were

fiduciaries for the benefit of both Carrascosa and Innes.

Colegrove v. Behrle, 63 N.J. Super. 356, 366 (App. Div. 1960)

(“A fiduciary relationship is created by and inherent in the

nature of an escrow agreement.”); see also id. at 365 (“An

escrow agreement imports a legal obligation on the part of the

depository to retain the . . . documents until the performance

of a condition or the happening of an event, at which time the .

. . documents are to be delivered in accordance with the terms

of the agreement.”).   Innes relied on defendants to carry out

their fiduciary responsibilities under the Agreement and prevent

Carrascosa from taking Victoria away from him.   Defendants,

however, breached their fiduciary obligation to Innes and

released Victoria’s United States passport to Carrascosa without

                                20
Innes’ written permission.   Accordingly, consistent with our

post-Saffer jurisprudence, Innes would be entitled to counsel

fees if there had been a finding that defendants, as attorneys,

intentionally breached their fiduciary responsibility to Innes,

regardless of the existence of an attorney-client relationship.

    The dissent reiterates concerns expressed in prior dissents

from Lash and Niles Trust, and rails against the conclusion we

reach today as further erosion of our adherence to the American

Rule.   Yet, the dissent fails to persuasively dispute that the

majority is restating and refining binding precedent -- that a

prevailing beneficiary may be awarded counsel fees incurred to

recover damages arising from an attorney’s intentional violation

of a fiduciary obligation, see Packard-Bamberger, Lash, and

Niles Trust -- not expanding our prior rule.

    We note, however, that the jury did not make a specific

finding that defendants intentionally breached the Agreement.

Innes, in his complaint, specifically pleaded that defendants

intentionally interfered with the Agreement, but the trial court

did not submit an interrogatory to the jury on that issue, and

neither party demanded its submission.   As a result, the jury’s

verdict did not resolve the issue.   Under these circumstances,

the right to have the jury decide the issue was waived.   See

Campione v. Soden, 150 N.J. 163, 186 (1997) (accord R. 4:39-1)

(“If . . . the court omits any issue of fact raised by the

                                21
pleadings . . . , each party waives his right to a trial by jury

of the issues so omitted unless before the jury retires he

demands its submission to the jury.”)

    As the Appellate Division concluded, there is substantial

support in the record from which to conclude that defendants’

misconduct was intentional.    Nevertheless, we must remand the

case to the trial court for it to decide whether defendants

intentionally violated their fiduciary duty to Innes when they

breached the Agreement.   See Stella v. Dean Witter Reynolds,

Inc., 241 N.J. Super. 55, 72 (App. Div.) (“Since . . . there is

sufficient evidence in the record to justify, but not to

require, a finding of [fact in dispute], we will remand the case

to the trial judge for a finding on this issue.”), certif.

denied, 122 N.J. 418 (1990).

                                 V.

    The judgment of the Appellate Division is affirmed as

modified, and this matter is remanded to the trial court for

further proceedings consistent with this opinion.




     CHIEF JUSTICE RABNER and JUSTICE ALBIN join in JUSTICE
SOLOMON’s opinion. JUSTICE LaVECCHIA filed a separate,
dissenting opinion, in which JUDGE CUFF (temporarily assigned)
joins. JUSTICES PATTERSON and FERNANDEZ-VINA did not
participate.




                                 22
                                        SUPREME COURT OF NEW JERSEY
                                          A-16 September Term 2014
                                                   074291

PETER INNES and VICTORIA
SOLENNE INNES, by her
Guardian PETER INNES,

    Plaintiffs-Respondents,

         v.

MADELINE MARZANO-LESNEVICH,
ESQ., and LESNEVICH &
MARZANO-LESNEVICH, Attorneys
At Law, i/j/s/a,

    Defendants/Third-Party
    Plaintiffs-Appellants,

         v.

MITCHELL A. LIEBOWITZ, ESQ.,
PETER VAN AULEN, ESQ., and
MARIA JOSE CARRASCOSA,

    Third-Party Defendants.

    JUSTICE LaVECCHIA, dissenting.

    Paying lip service to the American Rule, the Court today

again refines what it terms “our tightly circumscribed exception

to New Jersey’s general rule against awarding counsel fees to

prevailing parties” and orders the awarding of fees against

attorneys who breached escrow responsibilities owed to the

client of an adversary.    Ante at __ (slip op. at 3).

    In Saffer v. Willoughby, 143 N.J. 256 (1996), this Court

held that a successful legal malpractice plaintiff could recover


                                 1
attorneys’ fees, but only against the former lawyer with whom

the attorney-client relationship existed.    What started as a

limited, common law exception to the American Rule has been

altered through a series of cases, which now culminates with

today’s decision.   In its present adjustment to our case law

governing fee shifting, the majority deals the American Rule yet

another blow by expanding awards of attorneys’ fees to non-

clients of attorneys in escrow settings.

    In my view, the Court’s fee award is unsupported by

existing case law, statutory law, or court rule.     I can endorse

neither the majority’s rationale nor this further encroachment

on the American Rule.   Respectfully, I dissent.

                               I.

    In 1948, this Court was presented with “a choice of

philosophies” -- a choice between the English Rule, which

allowed for the liberal award of counsel fees to prevailing

litigants, and the American Rule, which did not.     See State v.

Otis Elevator Co., 12 N.J. 1, 26 (1953) (Jacobs, J.,

dissenting).

    We picked the latter, and for good reason.      The Court of

Chancery at the time “had discretionary power to allow counsel

fees in such amounts as appeared to it to be reasonable.”     Alcoa

Edgewater Fed. Credit Union v. Carroll, 44 N.J. 442, 446 (1965).

That predictably led to growing abuses.     With no outer cap on

                                 2
fee awards, save a narrow exception, some members of the bar

received excessive allowances.     Ibid.   Faced with the looming

prospect of an outsize fee award, “prospective litigants with

presumably just causes had been discouraged from instituting

actions in equity.”     Ibid.; see also Sunset Beach Amusement

Corp. v. Belk, 33 N.J. 162, 167 (1960) (recognizing that Court

of Chancery practice “proved unduly onerous upon litigants and

spawned charges of favoritism”).

    Through court rule, this Court, accordingly, placed New

Jersey firmly in the American Rule camp, “barring counsel fees

except . . . ‘as provided by these rules or by law with respect

to any action, whether or not there is a fund in court.’”        John

S. Westervelt’s Sons v. Regency, Inc., 3 N.J. 472, 475 (1950)

(quoting and upholding then-Rule 3:54-7 as permissible use of

Court’s rulemaking authority).     When, in 1950, the Legislature

attempted to roll back the new limits on fee awards, it was met

with Governor Driscoll’s veto pen.     The legislation, according

to the Governor, “would revive an unhappy practice that has been

generally repudiated.”    Otis Elevator Co., supra, 12 N.J. at 27

(Jacobs, J., dissenting) (quoting Veto Messages of Hon. Alfred

E. Driscoll, Governor of New Jersey 76 (1950)).

    The current Rule 4:42-9 represents New Jersey’s adherence

to the American Rule.    That rule has served us well.   Ensuring

that litigants are not discouraged from pursuing redress in our

                                   3
courts because of the fear that, if unsuccessful, they must

carry their opponent’s legal fees, the American Rule promotes

“[u]nfettered access to the courts for all citizens with genuine

legal disputes.”   In re Estate of Lash, 169 N.J. 20, 43 (2001)

(Verniero & LaVecchia, JJ., dissenting) (quoting Neal H.

Klausner, Note, The Dynamics of Rule 11: Preventing Frivolous

Litigation by Demanding Professional Responsibility, 61 N.Y.U.

L. Rev. 300, 304 (1986)).   Put simply:     “[W]hile the English

Rule focuse[s] on providing full compensation to the winner, the

American Rule emphasize[s] equal access to justice.”       Ibid.

(quoting Mihalik v. Pro Arts, Inc., 851 F.2d 790, 793 (6th Cir.

1988)).   The American Rule is also administratively efficient,

unburdening our trial courts from continually making “the

somewhat arbitrary calculation of the ‘reasonable costs’

incurred by a prevailing party.”       Ibid. (quoting Klausner,

supra, 61 N.Y.U. L. Rev. at 305).

                               II.

    We held closely to our policy choice against ad hoc fee

shifting for nearly fifty years.       See, e.g., Grober v. Kahn, 47
N.J. 135, 151 (1966) (“[T]he question whether a fraud or a

breach of a fiduciary obligation should warrant imposition of

counsel fees is a policy issue which was resolved when our rules

of court were formulated.   If a change is to be made, it should



                                   4
be made with directness and in relevant terms.      Meanwhile the

policy of our rule should be honored.”).

    Then came Saffer, supra, in which this Court carved out an

exception to the American Rule, allowing successful legal

malpractice plaintiffs to recover counsel fees. 143 N.J. at

271-72.   Recognizing that the goal of a legal malpractice claim

is to place the client in the same position in which he or she

would have been had the attorney rendered capable service, the

Court held that “a negligent attorney is responsible for the

reasonable legal expenses and attorney fees incurred by a former

client in prosecuting the legal malpractice action.”      Id. at 272

(emphasis added).   The fee award was appropriate, the Court

reasoned, as part of the “consequential damages that are

proximately related to the malpractice.”    Ibid.

    In Packard-Bamberger & Co., Inc. v. Collier, 167 N.J. 427

(2001), this Court broadened Saffer to reach claims against

attorneys for intentional misconduct.   In that case, an attorney

owed a corporation dual fiduciary duties, both as a director and

as legal counsel.   Id. at 436-37.   The trial court found that he

committed intentional misconduct in his role as counsel and,

applying Saffer, ordered a fee award.    Id. at 438-39.    The

Appellate Division reversed, finding Saffer inapplicable.        Id.

at 440.   To the panel, because the plaintiffs had not succeeded



                                 5
on a malpractice claim, Saffer could not support a fee award.

Ibid.

    This Court reversed the Appellate Division.      Saffer’s

extension -- from attorney negligence to intentional misconduct

-- was based on a simple principle:    “[A]n attorney who

intentionally violates the duty of loyalty owed to a client

commits a more egregious offense than one who negligently

breaches the duty of care.”    Id. at 443.   It would, this Court

said, be an “incongruous result” if a plaintiff could recover

counsel fees for attorney malpractice but not for “an

intentional violation of a fiduciary duty arising as a result of

the attorney-client relationship.”    Id. at 442.    The Court made

it a point to highlight that, even in cases of intentional

misconduct, establishing “the existence of an attorney-client

relationship [is] a prerequisite to recovery.”      Id. at 443

(emphasis added).    That requirement harmonized the Court’s

holding with Saffer’s twin goals of “holding attorneys

responsible for professional conduct that causes injury to their

clients” and allowing clients to recover “for losses proximately

caused by the attorney’s improper performance of legal

services.”   Ibid.

    The Court closed by emphasizing that breach of a fiduciary

duty, alone, did not support the fee award.     Although the

defendant in Packard-Bamberger owed dual, overlapping fiduciary

                                  6
duties, it was only because he violated his duty to the

plaintiff as legal counsel that the fee award was justified.

Id. at 443.   Had he not assumed that role, and had he not

rendered any legal services, “attorneys’ fees would not have

been appropriate unless authorized by contract, statute, or some

other specific rule.”    Ibid.

    Both Saffer and Packard-Bamberger relied on the attorney-

client relationship as a condition to a fee recovery in

attorney-misconduct cases.   Nothing in either of those cases

supports the idea that a fiduciary relationship, outside of the

attorney-client relationship, can support a fee award.     See

Lash, supra, 169 N.J. at 34 (“Packard-Bamberger makes clear that

the fact that a person owes another a fiduciary duty, in and of

itself, does not justify an award of fees unless the wrongful

conduct arose out of an attorney-client relationship.”).

Because there is no attorney-client relationship here, it is

plain that neither Saffer nor Packard-Bamberger support the

majority’s holding.

    Neither does this Court’s series of fee-shifting cases

involving a fiduciary.   The first case the majority relies on is

In re Estate of Lash, which deserves to be placed in its factual

context.

    Lash was a surety case; the administrator of an estate

misappropriated estate funds.    Id. at 24.   Fireman’s Fund

                                 7
Insurance Company provided the surety bond, protecting the

estate against fraudulent actions by the estate’s administrator.

Ibid.   After the administrator’s malfeasance, the estate alleged

that Fireman’s Fund, as surety, was liable not only for the

estate’s loss but also for counsel fees incurred in proceeding

on the bond.   Id. at 25.

    Relying on surety and tort principles, this Court held that

the counsel fees could be charged to the surety.       First, the

Court determined that the administrator could be liable for the

estate’s counsel fees in proceeding on the surety bond.       Citing

to the Restatement (Second) of Torts § 914(2), the Court

explained that if a plaintiff has been forced into litigation

against a third party because of a tortfeasor’s wrongful

conduct, the plaintiff can recover those counsel fees from that

litigation from the tortfeasor.       Id. at 26.   The Court concluded

that “[t]hose fees are merely a portion of the damages the

plaintiff suffered at the hands of the tortfeasor.”       Ibid.

Because the administrator’s wrongdoing caused the estate to file

an action against the surety, the court reasoned that the

administrator is responsible for the estate’s counsel fees.         Id.

at 27-28.

    The Court then considered whether Fireman’s Fund, as

surety, could be liable for those fees.      Answering that question

in the affirmative, the Court explained that upon breach of an

                                  8
administration bond, “[t]he surety is required to bear any

injurious consequences arising from loss to the estate.”       Id. at

28 (quoting 31 Am. Jur.2d Executors and Administrators § 350

(1989)).   The Court held that because the surety was liable to

the full extent of the administrator’s damage, its obligation

included the fees incurred in proceeding on the bond.      Id. at

28-29.

    Last, the Court considered whether its fee award violated

the American Rule.   It did not, the Court explained, stating

that “[t]hose fees do not implicate the American Rule because

they were incurred in the litigation on the bond, rather than

the litigation against [the administrator].”      Id. at 32.   The

Court emphatically declared that its decision was not “an

application of Saffer and Packard-Bamberger.”     Id. at 33.    Those

cases authorized a fee award directly against a defendant-

attorney -- a result that, although contrary to the American

Rule, “was authorized . . . due to the significance of the

attorney-client relationship.”   Ibid.   Instead, the Court’s fee

award in Lash was declared “distinct from Saffer because the

fees are damages incurred in litigation other than to establish

[the administrator’s] liability.”    Id. at 34.

    Next, the Court decided In re Niles Trust, 176 N.J. 282

(2003).    In that matter, through undue influence, a mother and

son, Serena and Salvatore Bono, acting in concert, convinced a

                                 9
wealthy, elderly heiress to name Salvatore executor of her will

and trustee of her revocable trusts.    Id. at 288-89.   “With his

newfound power, [Salvatore] embarked on a sixteen-month looting

spree of [the] estate.”   Id. at 289.   Our Court faced the

question of whether the estate should be reimbursed for the

counsel fees it incurred in the litigation against Salvatore and

Serena.   Id. at 296.   A three-justice majority, over a dissent,

created another exception to the American Rule.    Id. at 297.

This time, the Court’s majority had to confront directly the

strictures of the American Rule, because, as the majority

acknowledged, to charge the fiduciary with counsel fees “is

tantamount to charging the losing parties with the prevailing

parties’ counsel fees.”   Id. at 296.

    But, to the Niles majority, the interests of equity

demanded the creation of a new exception to the American Rule.

The Court compared the fiduciary relationship there to the

attorney-client relationship in Saffer and Packard-Bamberger:

“Like an attorney who commits . . . undue influence while

representing a testator, settlor or an estate, a trustee of an

estate who exercises undue influence over a testator

intentionally has breached a fiduciary relationship in a manner

at least as egregious as the administrator’s intentional

wrongdoing in Lash, or an attorney who has intentionally

breached his fiduciary duty.”   Id. at 298.   The Court therefore

                                 10
held that “when an executor or trustee commits the pernicious

tort of undue influence, an exception to the American Rule is

created that permits the estate to be made whole by an

assessment of all reasonable counsel fees against the fiduciary

that were incurred by the estate.”     Id. at 298-99.

    However, the Niles majority assured that its holding would

not “open the ‘floodgates.’”   Id. at 299.   The majority

specifically limited the new exception “to cases in which an

executor’s or a trustee’s undue influence results in the

development or modification of estate documents that create or

expand the fiduciary’s beneficial interest in the estate.”

Ibid.   Emphasizing that “undue influence represents such an

egregious intentional tort that it establishes a basis for

punitive damages in a common law cause of action,” the Court

promised that “[t]he exception we have created directly follows

from the special status of the undue influence tort.”       Id. at

300 (emphasis added).

    Our Court’s unanimous decision in In re Estate of Vayda,

184 N.J. 115 (2005), at least until today, stopped the Court-

sanctioned rupture of the American Rule.     That case centered on

a will dispute between two siblings.    The decedent’s most recent

will named one sibling, Peter, executor of the estate, contrary

to all prior versions.   Id. at 118.   But after the will was

admitted to probate, Peter did little to administer the estate.

                                11
Ibid.   The other sibling, Katherine, sued, alleging that the

will was the product of undue influence and that Peter breached

his fiduciary duty as executor.    Id. at 119.    The trial court

removed Peter as executor, holding that Peter had abandoned his

responsibilities as executor.     Ibid.   However, the will was not

determined to be the product of undue influence.     Ibid.   Yet the

trial court considered the circumstances to warrant the

imposition of counsel fees, even without an undue influence

finding.   Ibid.

       This Court declined to extend Niles to reach a non-attorney

executor who was removed because of a breach of a fiduciary duty

-- but notably not because of a finding of undue influence.         Id.

at 123.    The court rules provided a specific remedy:    in certain

probate actions, Rule 4:42-9(a)(3) allows an award of attorneys’

fees “to be paid out of the estate” and not another source.         Id.

at 124.    That Katherine would not be made entirely whole -- part

of the cost of maintaining the action against Peter would be

paid from her portion of the estate -- was “insufficient impetus

to warrant a further exception to the American Rule, one to

which we have repeatedly averted as ‘a well-established feature

of our jurisprudence.’”    Ibid. (quoting Lash, supra, 169 N.J. at

42).    In a footnote, the Vayda unanimous opinion commented on

the scope of Niles:    “Had Katherine established that the

decedent’s will was the result of undue influence, Peter’s

                                  12
performance as executor would have been squarely governed by the

holding of In re Niles, supra.”    Id. at 123 n.4.    Thus, the

Vayda Court took the Niles Court at its word and pointedly

declined to extend its reach beyond the context of undue

influence by an executor or trustee fiduciary.

                               III.

     From Packard-Bamberger, Lash, and Niles, the majority in

this matter draws the ultimate conclusion that an attorney,

acting in a fiduciary capacity to a non-client with regard to an

escrowed item, who engages in any intentional misconduct is

liable for attorneys’ fees.7   However, those cases do not support

that proposition at all.   If this Court wishes to use its

authority to modify the court rules, through judicial decision,

and create a new exception to the American Rule -- though in my

view unwise -- it certainly can.       See State v. Clark, 162 N.J.
201, 205 (2000) (“[T]he Court’s authority to engage in rule

making includes the exclusive power to establish or modify Court

Rules through judicial decisions.”).       However, the majority

should abandon any pretense that today’s result flows naturally

from our prior cases, when it clearly does not.       Because

Packard-Bamberger made it a point specifically to explain that a


1 Despite the majority’s declaration, there is no finding of
intentional misconduct in this record. The jury verdict was
based on negligence.


                                  13
fiduciary duty, apart from an attorney-client relationship,

could not justify a fee award, it provides no support for the

majority’s decision.   Because Lash did not, according to its

majority opinion, directly confront the American Rule, it

provides no support for the majority’s decision.   And because

Niles was limited to intentional fiduciary misconduct

surrounding the “pernicious” tort of undue influence, it also

provides no support for the majority’s decision.   Vayda

unanimously upheld those distinctions, and they were ratified in

dicta by In re Estate of Stockdale, 196 N.J. 275, 306-07 (2008).

    With today’s decision, credibility dissipates from the

Niles Court’s breezy assurance that its new exception to the

American Rule would not open the floodgates because its holding

would be strictly limited to the tort of undue influence.    It

was not a serious limitation then.   See Niles, supra, 176 N.J.

at 304 (LaVecchia, J., dissenting) (“Once the Court decides that

it can pick and choose from among individual cases when to

deviate from the traditional requirement that there must be a

statute, rule, or contract allowing an award of counsel fees,

there is no discernible difference between fees in a case of

fraud by a trustee and fees in the case of any other intentional

tort.”).   The majority’s holding, in effect if not in its words,

undercuts reliance on that facade today.



                                14
     In terms of our jurisprudence, it is unclear what to make

of the breadth of the majority’s decision.   Although the

majority’s holding describes the fee-shifting expansion in terms

of the case’s factual context -- attorneys acting as a fiduciary

in an escrow setting -- the analysis blurs two distinct analytic

lines of case law.   Either the majority is expanding the Saffer

and Packard-Bamberger precedent by allowing fee-shifting against

attorney defendants to extend now to non-client relationships,8

or the majority is no longer limiting fiduciary fee-shifting to

the singular context of undue influence claims.   The former is

narrower in its likely future impact because it affects only

lawyers, as a class of defendants, and therefore does less


2 Implicit in the majority’s determination is an unresolved
question: what is the theoretical underpinning to Saffer and
Packard-Bamberger that led to fee-shifting for clients in
attorney-misconduct litigation against their former lawyer? Did
the Court initially go down that path on the rationale that fees
spent to prosecute legal malpractice actions are consequential
damages? Or, was Saffer and Packard-Bamberger fee-shifting
based on the special considerations inherent in the lawyer-
client relationship, over which the Court has supervisory
control. The more solid rationale is the lawyer-client basis.
Both decisions were firmly rooted in the attorney-client
relationship. Saffer mentions the consequential damages angle,
but it is not its takeaway principle. In my view, one should
not read out of the Saffer and Packard-Bamberger opinions all of
their limiting language about the attorney-client premise to
their holdings. And subsequent decisions have since emphasized
the limiting principle to those holdings. If Saffer and Packard-
Bamberger are read otherwise, the consequential damages theory –
- untethered to the attorney-client justification for fee-
shifting in such relationships -– broadly undercuts the American
Rule and can be stretched to an extensive range of claims. See
infra at ___ (slip op. at 19).
                                15
damage to the American Rule.   But it does treat attorneys worse

than all others who may act in an escrow capacity, and other

non-lawyer people and entities do perform escrow

responsibilities.   Further case law will tell whether the line

of distinction will remain fixed at lawyers acting as escrows.

However, the majority’s emphasis on intentional conduct in its

fee-shift rationale in this matter could portend future fee-

shift requests from others injured by anyone who was charged

with acting in a fiduciary capacity.   And that risks a much

broader exception to the American Rule, one that would expose a

host of actors to new, expanded liability.

     Arising in a vast array of factual settings, fiduciary

relationships are many:   doctors to their patients; agents to

their principals; partners to their other partners; corporate

officers to their shareholders; brokers, including insurance,

real estate, and securities brokers, to their clients; and

public officials to their constituents.9   That list is just a



3 See Howard v. Univ. of Med. & Dentistry of N.J., 172 N.J. 537,
547 (2002) (noting fiduciary relationship between doctor to
patient); Hirsch v. Schwartz, 87 N.J. Super. 382, 389 (App. Div.
1965) (“Where a principal-agent relationship exists, . . . it
follows that the agent as a fiduciary was required to exercise
good faith in his relationship with his principal[.]”);
Neustadter v. United Exposition Serv. Co., 14 N.J. Super. 484,
493 (Ch. Div. 1951) (“Each partner stands in a fiduciary
relationship to every other partner.”); Eliasberg v. Standard
Oil Co., 23 N.J. Super. 431, 441 (Ch. Div. 1952) (“The directors
of a corporation are, of course, fiduciaries, and in their
                                16
sampling, as “[a] fiduciary relationship arises between two

persons when one person is under a duty to act for or give

advice for the benefit of another on matters within the scope of

their relationship.”    F.G. v. MacDonnell, 150 N.J. 550, 563

(1997) (citing Restatement (Second) of Torts § 874 cmt. a

(1979)).    If read broadly, the majority’s holding could be

interpreted as opening all fiduciary actors to liability for fee

awards so long as they engage in intentional misconduct.       If so,

it would take significant effort by the Legislature to unravel

the potential fee-shifting cracked open for argument by the

majority.

    To be clear, as escrow agents, there is no doubt that

defendants here owed a fiduciary duty to Innes -- the client of

their adversary.    See In re Hollendonner, 102 N.J. 21, 26 (1985)




dealings with the corporation and the stockholders the utmost
fidelity is demanded.”), aff’d, 12 N.J. 467 (1953); Aden v.
Fortsh, 169 N.J. 64, 78 (2001) (“Insurance intermediaries in
this State must act in a fiduciary capacity to the client . . .
.”); Silverman v. Bresnahan, 35 N.J. Super. 390, 396 (App. Div.
1955) (noting settled nature of fiduciary relationship between
real estate broker and property owner); McAdam v. Dean Witter
Reynolds, Inc., 896 F.2d 750, 767 (3d Cir. 1990) (signaling
similar fiduciary obligation for stockbrokers); Driscoll v.
Burlington-Bristol Bridge Co., 8 N.J. 433, 474 (“The members of
the board of chosen freeholders and of the bridge commission are
public officers holding positions of public trust. They stand
in a fiduciary relationship to the people whom they have been
elected or appointed to serve.”), cert. denied, 344 U.S. 838, 73
S. Ct. 25, 97 L. Ed. 652 (1952).

                                 17
(“It is well settled that an escrow holder acts as an agent for

both parties.”).   They breached that duty when they turned over

the child’s passport without Innes’s permission in this ongoing

contentious divorce and custody proceeding.   Although they are

attorneys, defendants were not Innes’s attorneys, taking this

appeal out of the attorney-client realm of Saffer and Packard-

Bamberger.   And they surely did not commit the undue influence

tort, making Niles equally inapplicable.   Without an attorney-

client relationship, and without an undue influence finding, a

fee award cannot be justified under present law.    That leaves

only a painful but nonetheless straightforward breach of a

fiduciary responsibility, which our law, until today, held

insufficient to shift fees.   See Packard-Bamberger, supra, 167

N.J. at 443 (“[I]f [defendant] had not been counsel to [the

corporation], his fiduciary duty to [that corporation] would

have arisen solely from his status as a director.    He would not

have rendered any legal services to the corporation and,

therefore, attorneys’ fees would not have been appropriate

unless authorized by contract, statute, or some other specific

rule.”).

    The majority has therefore extended our law beyond Saffer,

beyond Packard-Bamberger, beyond Lash, and beyond Niles -- an

extension, and further erosion of the American Rule, that I

resist.

                                18
    It is true that absent an award of attorneys’ fees, the

prevailing party in this breach-of-a-fiduciary-responsibility

litigation is not fully compensated for the loss suffered.       But

that is true in practically every context in which damages must

be recovered through legal action.     In any standard contract or

tort claim, the cost of maintaining the action prevents a

prevailing plaintiff from realizing the full measure of damages.

Since its inception, the American Rule has rejected the idea

that counsel fees are necessary to fully compensate the

prevailing party in litigation.    See Thomas D. Rowe, Jr., The

Legal Theory of Attorney Fee Shifting, 1982 Duke L.J. 651, 657

(1982) (“[T]he American [R]ule’s effect of reducing a successful

plaintiff’s recovery by the amount of his lawyer’s fee conflicts

with the make-whole idea underlying much of the law of

remedies.”).   The majority’s policy choice in this matter tosses

aside that basic premise.

    Finally, the way in which the majority reaches its result

deserves mention.   The majority’s holding, permitting the

possibility of fee-shifting in this attorney-breach-of-an-

escrow-fiduciary-duty matter, is grounded on intentional

misconduct by an attorney in respect of fulfilling escrow

duties.   In doing so, it may be surmised that the majority

recognizes that even under its interpretation of the law, fees

would not be available based on negligent conduct.    However,

                                  19
this case was presented by experienced counsel and was submitted

to the jury based on negligent conduct.     The majority now makes

this case a different one than that which was tried by the

parties and counsel.     There may have been considered

consequences, including insurance availability, which

strategically led to the decision to try the case in the manner

that the parties and all counsel presented it.     In my view, this

Court should refrain from refashioning the trial choices of the

parties and professionals who handled this matter.

                                 IV.

    To be sure, there is good cause to be dismayed at the

fiduciary breach here.     It had tragic consequences -- separating

a young child from her father.    But a desire to do equity in a

sympathetic case cannot substitute for adherence to our Court’s

policy choice that the administration of justice is best served

when parties to litigation bear their own counsel fees, a policy

that dates back almost as far as the institution of our modern

Court itself.   That policy holds that absent statute, court

rule, or contract authorizing fee-shifting, counsel fees are not

recoverable as damages.     Because the “policy of our rule should

be honored,” Grober, supra, 47 N.J. at 151, I respectfully

dissent.




                                  20
                     SUPREME COURT OF NEW JERSEY

NO.    A-16                                      SEPTEMBER TERM 2014

ON CERTIFICATION FROM                 Appellate Division, Superior Court

PETER INNES and VICTORIA
SOLENNE INNES, by her
Guardian PETER INNES,

      Plaintiffs-Respondents,

              v.

MADELINE MARZANO-LESNEVICH,
ESQ., and LESNEVICH &
MARZANO-LESNEVICH, Attorneys
At Law, i/j/s/a,

      Defendants/Third-Party Plaintiffs-
      Appellants,

              v.

MITCHELL A. LIEBOWITZ, ESQ.,
PETER VAN AULEN, ESQ., and
MARIA JOSE CARRASCOSA,

      Third-Party Defendants.

DECIDED              April 26, 2016
               Chief Justice Rabner                        PRESIDING
OPINION BY         Justice Solomon
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY           Justice LaVecchia

                                     AFFIRM AS
  CHECKLIST                                                  DISSENT
                                  MODIFIED/REMAND
  CHIEF JUSTICE RABNER                       X
  JUSTICE LaVECCHIA                                               X
  JUSTICE ALBIN                              X
  JUSTICE PATTERSON                   -----------------
  JUSTICE FERNANDEZ-VINA              -----------------
  JUSTICE SOLOMON                            X
  JUDGE CUFF (t/a)                                                X
  TOTALS                                     3                    2